
	

114 HRES 262 IH: Supporting the practice of community-oriented policing and encouraging diversity hiring and retention in law enforcement.
U.S. House of Representatives
2015-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 262
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2015
			Ms. Lee (for herself, Ms. Edwards, Mr. Clay, and Mr. Grijalva) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Supporting the practice of community-oriented policing and encouraging diversity hiring and
			 retention in law enforcement.
	
	
 Whereas promoting trust between law enforcement agencies and the communities they serve is critical to the stability of our communities, the integrity of our criminal justice system, and the safe and effective delivery of law enforcement services;
 Whereas events in Ferguson, Missouri; Staten Island, New York; North Charleston, South Carolina; Baltimore, Maryland, and other cities across the country have highlighted the need for strong, collaborative relationships between local police and the communities they serve and protect;
 Whereas, on December 18, 2014, President Barack Obama signed Executive Order 13684 to establish the Task Force on 21st Century Policing to examine how to establish effective crime prevention strategies while also building public trust between law enforcement and the communities they serve;
 Whereas the Task Force recommended that law enforcement agencies engage in proven and successful community-policing tactics, such as combining a focus on intervention and prevention through problem solving and collaborative partnerships with schools, social services, and other stakeholders;
 Whereas the Task Force also recommended law enforcement departments should strive to increase the diversity of their workforce;
 Whereas the most recent period where statistics are available, the Bureau of Justice Statistics found that 4,813 deaths occurred during or shortly after law enforcement personnel attempted to arrest or restrain a suspect, demonstrating the urgency to act on implementing the recommendations in the report;
 Whereas community-oriented policing is a philosophy that promotes the systematic use of partnerships and problem-solving techniques to proactively address the immediate conditions of public safety, crime, social disorder, and fear of crime;
 Whereas a 2007 survey by the Bureau of Justice Statistics found a commitment to community policing may be more evident in departments with a formal, written community-policing plan;
 Whereas according to a 2007 survey by the Bureau of Justice Statistics, only 16 percent of police departments, employing 48 percent of officers, across the country had a formal written community-policing plan;
 Whereas Congress recognizes the vital role and practice that community-oriented policing plays in building trust between law enforcement and the communities they serve and protect;
 Whereas a September 2014 study published in The New York Times, found that of hundreds of police departments across the United States, the percentage of Whites on the force is more than thirty percentage points higher than in the communities they serve;
 Whereas a 2007 survey conducted by the Bureau of Justice Statistics on law enforcement agencies in the United States found that only 1 in 4 local police officers was a member of a racial or ethnic minority, and that only 1 in 8 local police officers was a woman;
 Whereas Congress recognizes that hiring and retaining law enforcement officers that are more reflective of the community’s racial and gender makeup it serves and protects is critical to building trust between communities and law enforcement;
 Whereas since its inception, the Community Oriented Policing Services Program (COPS) Office has invested approximately $14.7 billion to add officers to the Nation’s streets, enhance crime fighting technology, support crime prevention initiatives, and provide training and technical assistance to help advance community policing; and
 Whereas Congress recognizes the critical role of the COPS Hiring Program Office in expanding the practice of community-oriented policing to law enforcement departments: Now, therefore, be it
	
 That the House of Representatives— (1)finds that the lack of minority representation in law enforcement across the country needs to be addressed;
 (2)calls on law enforcement departments to have a written and formal plan of community-oriented policing;
 (3)commits to ensuring that the COPS Hiring Program has the support and resources it needs to increase the hiring and retention of diverse law enforcement officers;
 (4)encourages the Department of Justice, in collaboration with the COPS office, to issue further guidance and best practices on diversity hiring and retention of law enforcement personnel, use of excessive and deadly force, and community-oriented policing strategies; and
 (5)urges the Bureau of Justice Statistics to provide an annual report to Congress on the Department of Justice’s efforts to increase community-oriented policing and diversity hiring and retention within law enforcement departments across the country.
			
